Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al (US 2003/0049372 A1)(“Cook”) in view of Peck et al (US 2004/0130920 A1)(“Peck”).
Cook discloses 
A heater divided into a plurality of control zones including, 
A heat generator for each zone to raise a temperature by heat generation, as Cook discloses controller 118 separately control heat sources (para. 0086) in a multi-zone control (para. 0088) with wires connected to the power controls (para. 0091 and 0095) for vertically stacked substrates (para. 0096)
A circuit to equalize resistance values in the zones using resistive heaters (para. 0073) which may be resistive wires (para. 0090)
The circuit is a parallel circuit configured so that an output variable element is in an output circuit of the parallel circuit, as the resistive wires are each independently heated by the heating circuit, and each heating wire is independently controlled to receive power from the controller (para. 0090-0091 and Fig. 5a), which suggests a parallel circuit, the temperature is sensed (para. 0087), which is a disclosure that the temperature is an output variable.
             Cook does not explicitly state a parallel circuit, although the disclosure made by Cook suggests a parallel circuit as stated above.
              Peck, in the same field of endeavor of resistive elements wired in series (Abstract), discloses power supply heating elements wired in series , which improves function by if one is not functioning properly, the others continue to function properly (para. 0024).
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Peck with the device disclosed by Cook in order to obtain the benefit disclosed by Peck of improved function as stated above.
              Re claim 2:  Cook discloses resistors as Cook discloses using resistive heaters (para. 0073) which may be resistive wires (para. 0090).
                Re claim 3: Cook discloses a plurality of control zones wherein the wires are used to heat the zones, as Cook discloses  wires connected to the power controls (para. 0091 and 0095) for vertically stacked substrates (para. 0096).
              Re claim 4:  Cook discloses a heat generator individually for each output circuit, as Cook discloses a wire connected to the controller for each zone (Fig. 5a and para. 0086).
              Re claim 5:  Cook discloses 
A heater divided into a plurality of control zones including, 
A heat generator for each zone to raise a temperature by heat generation, as Cook discloses controller 118 separately control heat sources (para. 0086) in a multi-zone control (para. 0088) with wires connected to the power controls (para. 0091 and 0095) for vertically stacked substrates (para. 0096)
A circuit to equalize resistance values in the zones using resistive heaters (para. 0073) which may be resistive wires (para. 0090)
The circuit is a parallel circuit configured so that an output variable element is in an output circuit of the parallel circuit, as the resistive wires are each independently heated by the heating circuit, and each heating wire is independently controlled to receive power from the controller (para. 0090-0091 and Fig. 5a), which suggests a parallel circuit, the temperature is sensed (para. 0087), which is a disclosure that the temperature is an output variable.  Cook also discloses that the resistance is independently controlled for each zone (para. 0091), and the control is a control of the resistance of the resistance heaters (para. 0090-0091)
             Cook does not explicitly state a parallel circuit, although the disclosure made by Cook suggests a parallel circuit as stated above, and and each heating wire is independently controlled to receive power from the controller (para. 0090-0091 and Fig. 5a), which suggests a parallel circuit, the temperature is sensed (para. 0087), which is a disclosure that the temperature is an output variable.
              Peck, in the same field of endeavor of resistive elements wired in series (Abstract), discloses power supply heating elements wired in series , which improves function by if one is not functioning properly, the others continue to function properly (para. 0024).
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Peck with the device disclosed by Cook in order to obtain the benefit disclosed by Peck of improved function as stated above.
                 Re claim 6:  Cook discloses that each resistor or wire is independently heated and controlled by the controller (para. 0091), which is a disclosure of the controller providing a different electric power for each control zone.
               Re claim 7:  Cook discloses vertical chamber (Fig. 5a) and vertical differences for power from the controller in a vertical direction (para. 0090-0091 and Fig. 5a).
             Re claim 8:  Cook discloses a plurality of control zones wherein the wires are used to heat the zones, as Cook discloses  wires connected to the power controls (para. 0091 and 0095) for vertically stacked substrates (para. 0096).  Cook discloses a heat generator individually for each output circuit, as Cook discloses a wire connected to the controller for each zone (Fig. 5a and para. 0086) and Cook discloses the heating elements use electrical heating (para. 0077).
               Re claim 9:  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the output of the electric power is in according to a resistance value of each output circuit of the parallel circuit in the control zones because Fig. 5a of Cook shows each control zone wire is connected to the controller and independently controlled as stated above and as shown in Fig. 5a and because of the relationship of resistance value and electric power which is well known in the art.
                      Re claim 10:  The combination of Cook and Peck discloses the temperature controller is configured to make electric power to an output circuit among the parallel circuit in which output variable is not larger than electric power output to an output circuit, as Peck discloses an arrangement in which the system is not affected by a failed element and the arrangement requires less than the electric power output to an output circuit (para. 0033-0034).
               Re claim 11:  Cook disclose an adjuster, as Cook discloses adjusting the temperature zones separately or independently (para. 0003 and 0017 and 0081) by controller 118 (para. 0087).
              Re claim 12:  Cook discloses a temperature control calculator such that a preset temperature is detected and the adjuster is configured to determine an output for each output circuit based on a ratio of control signals calculated by the temperature control calculator, as Cook discloses the controller controls temperature by a set point value and adjusting the heater drive to optimize the temperature uniformity across each zone (para. 0017), and optimization calculation by computer control calculations are well known to one of ordinary skill in the art.
                Re claim 13:  The combination of Cook and Peck discloses a heater including heat generator for each of a plurality of control zones and configured to raise an internal temperature of a reaction tube by heat generation in each of the control zones,  as Cook discloses  and  Cook controller 118 separately control heat sources (para. 0086) in a multi-zone control (para. 0088) with wires connected to the power controls (para. 0091 and 0095) for vertically stacked substrates (para. 0096)
A circuit to equalize resistance values in the zones using resistive heaters (para. 0073) which may be resistive wires (para. 0090)

a circuit configured  to equalize resistance values in the respective control zones, the circuit is a parallel circuit and is configured such that an output variable element is installed in one or more of output circuits constituting the parallel circuit.
A heater divided into a plurality of control zones including, 
A heat generator for each zone to raise a temperature by heat generation, as Cook discloses controller 118 separately control heat sources (para. 0086) in a multi-zone control (para. 0088) with wires connected to the power controls (para. 0091 and 0095) for vertically stacked substrates (para. 0096)
A circuit to equalize resistance values in the zones using resistive heaters (para. 0073) which may be resistive wires (para. 0090)
The circuit is a parallel circuit configured so that an output variable element is in an output circuit of the parallel circuit, as the resistive wires are each independently heated by the heating circuit, and each heating wire is independently controlled to receive power from the controller (para. 0090-0091 and Fig. 5a), which suggests a parallel circuit, the temperature is sensed (para. 0087), which is a disclosure that the temperature is an output variable.  Cook also discloses that the resistance is independently controlled for each zone (para. 0091), and the control is a control of the resistance of the resistance heaters (para. 0090-0091),
                  With respect to equalizing the resistance values of control zones, Cook discloses a temperature control calculator such that a preset temperature is detected and the adjuster is configured to determine an output for each output circuit based on a ratio of control signals calculated by the temperature control calculator, as Cook discloses the controller controls temperature by a set point value and adjusting the heater drive to optimize the temperature uniformity across each zone (para. 0017), and optimization calculation by computer control calculations are well known to one of ordinary skill in the art.

             Cook does not explicitly state a parallel circuit, although the disclosure made by Cook suggests a parallel circuit as stated above, and and each heating wire is independently controlled to receive power from the controller (para. 0090-0091 and Fig. 5a), which suggests a parallel circuit, the temperature is sensed (para. 0087), which is a disclosure that the temperature is an output variable.
              Peck, in the same field of endeavor of resistive elements wired in series (Abstract), discloses power supply heating elements wired in series , which improves function by if one is not functioning properly, the others continue to function properly (para. 0024).
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Peck with the device disclosed by Cook in order to obtain the benefit disclosed by Peck of improved function as stated above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895